'•?" OF APPEALS
                                                                urtnf Appeals District




                                                            rHY S. LUSK, q

                                                                               Fn-r. copy
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/13/2015                                          Sen S3     COA No. 12-14-00073-CR
PIERCE, JOSEPH MICHAEL           Tr. Ct. No. 114-0648-13                           PD-0651-15
On this day, the appellant's pro se motion to supplement the petition for
discretionary review has been granted.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *